Citation Nr: 1812472	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-65 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for a lower back disability, to include as due to post-operative laminectomy residuals.

2. Entitlement to service connection for colon cancer, as secondary to a kidney disorder. 

3. Entitlement to a rating in excess of 50 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from November 1961 to May 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2015 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, the Board, in part, denied the Veteran's claim for post-operative laminectomy residuals. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), and in November 2011, the matter, in relevant part, was affirmed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The weight of the competent and probative evidence is against finding that the Veteran has a current diagnosis of colon cancer. 

2. The Veteran is not service-connected for a kidney disorder, and therefore, colon cancer cannot be service-connected as secondary to that disease. 

3. In an April 2010 decision, the Board reopened the claim for service connection for post-operative laminectomy residuals, and denied the claim for service connection. The Veteran appealed to the Court and in November 2011 it affirmed the Board's April 2010 denial of service connection for post-operative laminectomy residuals. 

4. Evidence received since the April 2010 Board decision is not new and material as it is cumulative, and does not relate to an unestablished fact necessary to substantiate the claim of service connection for post-operative laminectomy residuals. 

5. The Veteran had no worse than Level VIII hearing loss in the right ear, and no worse than Level IX hearing loss in the left ear, with an exceptional pattern of hearing loss in the right ear. 


CONCLUSIONS OF LAW

1. The criteria for service connection for colon cancer have not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The April 2010 Board decision denying service connection for lower back post-operative residuals is final and has been subsumed by the Court's November 2011 Memorandum decision. 38 U.S.C. §§ 7103, 7104(c) (2012); 38 C.F.R. §§ 20.101, 20.1400(b) (2017). 

3. New and material evidence has not been received to reopen the claim of entitlement to service connection for lower back post-operative laminectomy residuals. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

4. Throughout the rating period on appeal, the criteria for entitlement to a rating in excess of 50 percent for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.85, Diagnostic Code (DC) 6100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative have not alleged any deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal. 

The Veteran contends he has colon cancer that is secondary to his kidney treatment; that he has submitted new and material evidence to warrant reopening his claim for a lower back disability, to include as due to post-operative laminectomy residuals; and, that his bilateral hearing loss is worse than the currently assigned 50 percent. 2/23/2015, VA 21-526EZ; 3/8/2016, VA 21-526EZ.

Service Connection 

The Veteran claims that he has colon cancer secondary to his kidney treatment. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

The Board finds that service connection for the Veteran's colon cancer is not warranted, as the probative and competent evidence weighs against a finding of a current diagnosis of colon cancer or related disorder. 

The Veteran does not have a current diagnosis of colon cancer. In 2012, he had a colon polyp that was removed during a colonoscopy. However, it was found to be non-malignant and was negative for dysplasia. See 4/14/2016 VBMS - LCM, CAPRI, at p. 2. The Veteran's medical records also indicate in June 2016 that his colon was normal. See 8/23/2016 VBMS - LCM, CAPRI, at p. 22-23. As such, the Veteran does not have a current diagnosis. 

The Board also acknowledges that the Veteran has radiation proctitis due to his treatment for his prostate cancer. 11/24/2017, CAPRI, at p. 6. However, he is not service-connected for his prostate cancer, and there is no evidence to indicate a relationship between the radiation proctitis and service.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C. § 5103A(a)(2). The act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

A VA examination was not provided in conjunction with the Veteran's service connection claim for colon cancer, and the Board notes that the evidence of record does not warrant one. Although he contends that he has colon cancer, which implies a connection to service, the evidence of record contains no diagnosis of colon cancer. The Board finds that his contention is not enough to trigger VA's duty to assist to provide an examination. See id. at 1278-79 (explaining that something more than a Veteran's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical examination). 

In sum, the preponderance of the competent medical evidence does not show that the Veteran has a current colon cancer diagnosis; therefore, service connection is not warranted and the claim must be denied. As such, the benefit of the doubt doctrine does not apply, and the claim is denied. 38 U.S.C. § 5107(b).


New and Material Evidence

The Veteran has submitted additional medical documents in support of his claim for a lower back disability, to include as due to post-operative laminectomy residuals.

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239, 239-40 (1995). New evidence is that which was not previously submitted to agency decision makers. Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending. 38 C.F.R. § 3.156(b). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered. Id.

In January 1994, the RO noted that a back condition was not shown in service, and denied the Veteran's claim for service connection. In rating decisions from February 2002, July 2002, and August 2003, the RO determined that new and material evidence had not been received with respect to the claim of entitlement to service connection for post-operative laminectomy residuals, and confirmed the denial of service connection for this claim. The Board denied the post-operative laminectomy residuals claim in December 2006, and reconsideration was denied in April 2007. 

The RO again denied service connection in a February 2009 rating decision based on no new and material evidence. The Veteran appealed, and the Board found in an April 2010 decision that the evidence he submitted was new and material, but denied the claim for service connection for post-operative laminectomy residuals. The Veteran again appealed, the Court affirmed the lower back disability issue in 2011, and the Board's April 2010 decision became subsumed by the Court's decision. See 38 U.S.C. § 7103, 7105(c); 38 C.F.R. §§ 3.104, 20.1400(b).

The evidence at the time of the April 2010 denial for lower back disability included VA treatment records, service treatment records, statements from the Veteran regarding not being able to receive clinical treatment during service, an affidavit detailing a steel beam falling on the Veteran, and letters from the Veteran's physicians. 

Since the April 2010 Board decision, the Veteran submitted limited medical records. Medical records from November 2012 show spinal stenosis and partial laminectomy on the right side. See 11/14/2012 VBMS - LCM, CAPRI, at p. 15.  Back pain was also documented in records from August 2016. See generally, 8/23/2016 VBMS - LCM, CAPRI. However, the Veteran's submitted medical evidence does not address whether his lower back disability was incurred in service, to include an event or injury therein. As before, his service treatment records are silent for any complaints of or treatment for lower back problems. See 10/15/1987, STR - Medical, at p. 23. His submitted medical records following the Board's denial in April 2010, although technically new, are not material as they merely state that the Veteran has back pain, or that he has a partial laminectomy. As the Veteran's medical records are redundant (showing a current back disability) and not material, the Board finds that a VA examination is not warranted. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In sum, new and material evidence has not been received because the evidence continues to fail to show that the Veteran's disability was aggravated or caused by service. The Board has considered the evidence in light of the low threshold for finding new and material evidence, but it finds that the evidence pertaining to the issue of service connection for a lower back disability claim is not material. The submitted medical records do not go to the previously unestablished fact-here, a nexus between the Veteran's disability and an alleged in-service injury. Without new and material evidence, the claim of service connection for lower back disability cannot be reopened at this time. 38 C.F.R. § 3.156(a). 

Bilateral Hearing Loss Rating

Disability ratings are determined by applying the criteria set forth in the 
VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage is based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 
Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of puretone audiometry tests. See 38 C.F.R. §§ 4.85-4.87. An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test. 38 C.F.R. §4.85(a). Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The rating criteria for hearing loss provide tables for combining the level of loss in the ears. Table VI is used to determine a Roman numeral designation for each ear based on a combination of the speech discrimination percentage and the average puretone threshold, or the sum of thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. Table VIA designates a Roman numeral based on the average puretone thresholds only. Table VI is typically used, but Table VIA may be used for exceptional patterns of hearing loss. After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for impairment in both ears. 38 C.F.R. §§ 4.85, 4.86. 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b). 

The Board first notes that the Veteran does have an exceptional pattern of hearing impairment in his right ear. See 38 C.F.R. § 4.86(a). All applicable tests include valid pure tone and speech discrimination scores. As such, Table VI applies. 
See 38 C.F.R. §§ 4.85, 4.86. 

The Veteran has been assigned a 50 percent rating throughout the period on appeal. The Board has reviewed the evidence, and finds that the Veteran's bilateral hearing loss disability does not warrant a rating in excess of 50 percent, as discussed below. 

Since the Veteran filed his claim for increased, he underwent a VA examination in June 2015, and his results were as follows:

Right Ear

A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
35
55
80
90
90
95
90

Left Ear

A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
25
40
75
80
90
95
85

The pure tone average in the right ear was 79 decibels and 71 decibels in the left ear. Speech recognition scores were 56 percent in the right ear and 42 percent in the left ear. 6/10/2015, C&P Examination, at p. 2. Such findings translate to Level VIII in the right ear using Table VI and Level VII using Table VIA, and Level IX in the left ear. 38 C.F.R. § 4.85, Table VI, VIA. Applying Table VII, DC 6100, this equates to a 50 percent disability rating. 

The Board acknowledges the Veteran's statements and testimony regarding his hearing loss. Specifically, he asserts that he has trouble hearing in quiet and in noisy settings, difficulty hearing the TV and voices through the telephone, and hearing men and women's voices. See 6/10/2015, C&P Examination, at p. 4. He is competent to report these symptoms. See Jandreau, 492 F.3d at 1377. Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above. As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability because they directly address the rating criteria for the Veteran's hearing loss. The rating schedule has been found to contemplate the problems reported by the Veteran in terms of his difficulty hearing others. See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (finding that when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria).

The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate. See Fenderson, 12 Vet. App. 126-27.  

Accordingly, this claim must be denied. The Board has considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against a rating in excess of 50 percent. Under these circumstances, the doctrine is not applicable. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



(CONTINUED ON THE NEXT PAGE)


ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for a lower back disability, to include as due to post-operative laminectomy residuals, is denied.  

Service connection for colon cancer is denied. 

A rating in excess of 50 percent for bilateral hearing loss is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


